Citation Nr: 0319055	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  91-47 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) following a September 1991 decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's application 
to reopen a claim of service connection for an acquired 
psychiatric disorder.  In June 2001, the Board found that new 
and material evidence had been received, reopened the 
veteran's claim, and remanded the appeal for further 
evidentiary development.  In December 2001, the Board once 
again remanded the veteran's appeal for further evidentiary 
development.  In July 2002, the Board denied the claim for 
service connection for an acquired psychiatric disorder.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2003, 
the veteran's representative and VA General Counsel filed a 
joint motion to vacate the Board's July 2002 decision.  By a 
subsequent March 2003 order, the Court vacated the Board's 
July 2002 decision and remanded the appeal to the Board for 
further action.


FINDING OF FACT

A psychiatric disorder, to include schizophrenia, which was 
initially diagnosed several years after the veteran's 
discharge from service, was not shown during service and is 
not shown to be related to any incident of service.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, 
was neither incurred in nor aggravated by service; and a 
psychosis cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA notified the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his claim, 
a review of the record on appeal shows that the veteran was 
notified of this information, including notice of the VCAA, 
by the RO and/or the Board, by the discussion in a rating 
decision, a statement of the case, supplemental statements of 
the cases, in a letter, and in Board remands.  (See RO 
decision dated in September 1991; statement of the case 
issued in November 1991; supplemental statements of the case 
issued in September 1998, February 2000, January 2001, and 
October 2001; RO letter to the veteran dated in January 2002; 
and the Board's remands dated in June 2001 and December 
2001).  In the above documents, the veteran was specifically 
informed of the laws and regulations governing his claim for 
service connection.  

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that the 
veteran was notified of this information by the RO and/or the 
Board, by the discussion in supplemental statements of the 
cases, in letters, and in Board remands.  (See supplemental 
statements of the case issued in September 1998, February 
2000, January 2001, and October 2001; RO letters to the 
veteran dated in April 1998, June 2001, August 2001, and 
January 2002; and the Board's remands dated in June 2001 and 
December 2001.)  

Specifically, by way of the above documents, the veteran and 
his representative were informed in detail of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA, on the veteran's behalf.  Although the 
Board's Remands have no adjudicatory authority, these 
documents served to inform the veteran that the VA was 
undertaking additional development and, in effect, notified 
the veteran of the evidence that VA would obtain, and the 
evidence that the veteran was expected to provide in support 
of his claim.  In summary, the Board's Remands notified the 
veteran that the VA would undertake responsibility for 
obtaining all records identified by the veteran provided he 
filled the necessary authorizations.  In addition, the Board 
notes that vis-à-vis its December 2001 Remand and the April 
1998, June 2001, August 2001, and January 2002 RO letters 
sent to the veteran, the veteran was placed on notice that, 
while VA would aid him in obtaining medical evidence in 
support of his claim, the ultimate responsibility for 
obtaining that evidence rested with him and if that evidence 
was not obtained, VA would adjudicate his claim without it.  
Tellingly, following the Board's June 2001 Remand and the 
RO's June 2001 VCAA notice letter, the veteran, in a July 
2001 statement in support of claim, stated that " . . . all 
evidence has been submitted[.]"  Thereafter, the veteran's 
representative, in an October 2001 letter to the RO, reported 
that the veteran "feels he has stated his case completely 
and request[s] . . ." that his appeal be forwarded to the 
Board.  

Therefore, because VA has informed the veteran of the laws 
and regulations necessary to substantiate his claim, because 
VA provided the veteran with adequate notice of who would be 
responsible for obtaining the evidenced necessary to 
substantiate his claim for service connection, and because 
the RO has already adjudicated the veteran's claim in light 
of the VCAA, the Board finds that VA provided the veteran 
with adequate VCAA notice. 

Next, the Board recognizes that VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he received treatment for his psychiatric 
disorder to help establish his claim for service connection.  
(See supplemental statements of the case issued in September 
1998, February 2000, January 2001, and October 2001; RO 
letters to the veteran dated in June 2001 and January 2002; 
and the Board's remands dated in June 2001 and December 
2001.)  A review of the record on appeal also shows that, 
based in part on the information provided by the veteran, the 
RO obtained and associated with the record on appeal the 
veteran's service medical records and all available and 
identified post-service medical records, including VA 
treatment records from the Albany VA medical center (VAMC) 
dated from 1974 to 2002, Samaritan Hospital dated from May 
1980 to November 1981 and February 1998 to October 2000, 
Rensselaer County Department of Mental Health dated from 
October 1979 to January 196, and Family Medical Group dated 
from September 1997 to June 2001.  In addition, in reply to 
the RO's and/or the Board's notice to the veteran that he 
needed to file any evidence he had that could substantiate 
his claim, the veteran and his representative filed written 
arguments in support of the veteran's claim and the veteran 
testified at a personal hearing.  Additionally, a review of 
the record on appeal shows VA obtained an examination of the 
veteran in May 2002 to obtain medical opinion evidence as to 
the origins or etiology of current psychiatric disorder.

The Board observes that its December 2001 Remand directed the 
RO to obtain 1979 private treatment records from Samaritan 
Hospital and 1979 VA hospitalization records from the Albany 
VA medical center (VAMC).  In addition, a February 2001 
report of contact with the RO, as well as some medical 
records found in the record on appeal, placed VA on notice 
that the veteran was in receipt of Social Security 
Administration (SSA) benefits.  However, neither the 1979 
medical records nor the SSA records appear in the claim's 
file.

As to the private treatment records, in April 2002, Samaritan 
Hospital notified the RO that it did not keep records dating 
back to 1979.  In a supplemental statement of the case, dated 
in June 2002, the RO notified the veteran that these private 
hospital records no longer existed.  The supplemental 
statement of the case was sent to the veteran's last known 
address and was not returned as undeliverable.  

Similarly, as to the 1979 VA hospitalization records from the 
Albany VAMC, while the RO attempted on numerous occasions to 
obtain these records and has received voluminous treatment 
records, dated from February 1974 to March 2002, including 
records dated in 1979, none of the 1979 treatment records 
showed the veteran's complaints, diagnoses, or treatment 
during a period of psychiatric hospitalization.  Most 
recently, in reply to January and April 2002 post-remand 
requests for copies of the veteran's January 1979 to December 
1979 VA medical records, the Albany VAMC forwarded to the RO 
all outstanding medical records of the veteran, which records 
dated from August 1995 to March 2002.  

The Board consequently finds, given the numerous requests for 
the Albany VAMC medical records, including specific requests 
for those dated in 1979, and the information obtained from 
the Albany VAMC, including VA treatment records dated before, 
during, and after the dates in question, that while other 
medical evidence in the claims file refers by history to 
psychiatric hospitalization at the Albany VAMC in 1979, the 
VA records for this purported period of hospitalization no 
longer exist.  Therefore, under these circumstances, VA need 
expend no further effort to assist the veteran by attempting 
to obtain these records.  See 38 C.F.R. § 3.159 (2002).

As to the SSA records, a review of the record on appeal shows 
a contact report, as well as some medical records, that 
indicate that the veteran was in receipt of SSA benefits.  
Notably, however, while the record on appeal shows that the 
veteran had a great number of disabling health problems, none 
of these documents identify the underlying reason for why he 
received SSA benefits.  Likewise, the record does not reflect 
(nor does the veteran or his representative maintain) that 
the veteran was in receipt of SSA benefits because of a 
psychiatric disorder or that the records held by the SSA 
could be relevant to the current appeal.  As aptly noted 
above, the record on appeal contains voluminous medical 
records, including service medical records, post-service 
medical records dated from 1974 through 2002, and reports of 
private (November 1981) and VA (May 2002) examiners which 
pre-date and post-date the receipt of SSA benefits and which 
contain relevant medical opinions regarding the origin and 
etiology of the veteran's current psychiatric disorder.  The 
record on appeal also contains medical records from the 
Rensselaer County Department of Mental Health dated from May 
1980 to January 1986.  As such, in light of the evidence 
already of record, as well as the fact that neither the 
veteran nor his representative has specifically identified 
the SSA records as being "relevant" to the current issue on 
appeal, the Board finds that additional delay to attempt to 
obtain these SSA records is not required.  See, e.g., Counts 
v. Brown, 6 Vet. App. 473, 476 (1994), citing Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to 
develop pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim. 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, because the veteran or his representative in 
July 2001 and October 2001 statements reported that the 
veteran had no more evidence to file in support of his claim, 
because VA has notified the veteran of the laws and 
regulations governing his claim for service connection which 
notice including notice of the VCAA, because VA notified the 
veteran that VA would obtain any records he identified 
provided he filed the necessary authorizations, because VA 
obtained all available treatment records from Samaritan 
Hospital and the Albany VAMC, because the existing record 
includes a November 1981 examination report (prepared by L. 
White, M.D.) and a May 2002 VA examination report both of 
which contain medical opinions as to the origins or etiology 
of veteran's current psychiatric disorder, because the record 
on appeal contains almost 30 years of post-service treatment 
records, and because the veteran RO has already adjudicated 
the veteran's claim in light of the VCAA, the Board concludes 
that VA provided the veteran with adequate VCAA notice, all 
relevant data have been obtained for determining the merits 
of the veteran's claim, and no reasonable possibility exist 
that any further assistance would aid the veteran in 
substantiating the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(d); See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).  Accordingly, adjudication of the claim at this 
juncture may go forward because it poses no risk of prejudice 
to the veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The Merits of the Appeal

As to the merits of the claim, the veteran asserts that he 
developed a psychiatric disorder while in military service 
and that it has persisted since that time.  Specifically, he 
alleged that his current psychiatric disorder was caused by 
the trauma of having been drafted while the war in Vietnam 
was in progress and thereafter being stationed in Alaska for 
18 months and/or the shock having fallen off a tower while in 
training.  Alternatively, the veteran alleges that current 
psychiatric problems were caused by having sustained a brain 
injury while in military service as a result of the fall from 
a tower, a subsequent assault by a fellow soldier while in 
Alaska (i.e., the veteran claimed that he was "pistol 
wiped"), an in an in-service fight in which he was knocked 
unconscious, and/or in an in-service motor vehicle accident. 

Service medical records include a February 1971 treatment 
record, just one month after the veteran's entry onto active 
duty and generated in connection with complaints of low back 
pain, noted that the veteran had been in a motor vehicle 
accident six months earlier (i.e., before military service).  
In addition, a July 1971 treatment record noted that the 
veteran was seen at the mental health clinic following a fall 
from a poll and noted that the veteran had a fear of heights.  
Otherwise, service medical records, including a September 
1972 separation examination, were negative for complaints, 
diagnoses, or treatment for a psychiatric disorder.

VA and/or private treatment records, dated from February 1974 
to March 2002, were obtained by the RO.  These records show 
the veteran being diagnosed with a psychiatric disorder for 
the first time in May 1980, i.e., more then seven years after 
his separation from military service in January 1973.  (See 
private treatment records from Samaritan Hospital dated in 
May 1980 and VA treatment record dated in May 1980).  The May 
1980 treatment records from Samaritan Hospital, after noting 
that the veteran was having an acute psychotic episode, 
diagnosed the veteran with a depressive psychotic reaction.  
The May 1980 VA treatment record diagnosed anxiety.  
(Parenthetically, the Board notes that, while an earlier 
October 1979 intake interview with Rensselaer County 
Department of Mental Health noted some adverse psychiatric 
symptomology, the intake did not diagnose the veteran with a 
current psychiatric disorder).

Thereafter, medical records show the veteran's complaints 
and/or treatment for adverse psychiatric symptomology 
variously diagnosed as anxiety, being psychotic, psycho 
neurosis, a paranoid psychosis, paranoid schizophrenia, 
schizophrenia, and depression.  (See VA treatment records 
dated in May 1980, November 1981, September 1982, September 
1983, May 1985, September 1985, November 1985, January 1986, 
February 1986, March 1986, May 1986, June 1986, July 1986, 
September 1986, April 1987, September 1987, November 1987, 
December 1987, February 1988, May 1988, August 1988, 
September 1988, October 1988, January 1989, March 1989, June 
1989, July 1989, July 1991, October 1991, November 1991, 
February 1992, April 1992, May 1992, August 1992, November 
1992, February 1993, March 1993, April 1993, May 1993, August 
1993, November 1993, December 1993, January 1994, April 1994, 
October 1994, June 1994, February 1995, March 1995, April 
1995, May 1995, August 1995, April 1996, May 1996, August 
1996, September 1996, November 1996, October 1997, December 
1997, March 1997, February 1998, September 1998, January 
1999, April 1999, October 1999, January 2000, February 2000, 
April 2000, May 2000, July 2000, October 2000, November 2000, 
April 2001, May 2001, June 2001, July 2001, October 2001, 
November 2001, November 2001, December 2001, January 2002, 
February 2001, and March 2002; VA hospitalization summaries 
for the periods, or period, dated in September 1982, 
September 1987 to October 1987, April 1993, January 1994, 
August 1996, October 1997, December 1997, and February 1998; 
private treatment records for hospitalizations at Samaritan 
Hospital for the periods dated in May 1980 and November 1981; 
private treatment records from Rensselaer County Department 
of Mental Health dated in May 1980, November 1981, May 1985, 
and January 1986; and private treatment records from Family 
Medical Group dated in February 1998, March 1998, September 
1998, December 1998, May 1999, July 1999, October 1999, May 
2000, June 2000, September 2000, December 2000, March 2001, 
and June 2001).  The prevailing diagnosis found in the record 
was paranoid schizophrenia.  More recent diagnoses were 
characterized as "history of."  Id.

As to the origins or etiology of any current psychiatric 
disorder, a number of the treatment records include the 
veteran's claims that current psychiatric disorders were 
brought about by the stress of having been drafted while the 
war in Vietnam was in progress and thereafter being stationed 
in Alaska for 18 months, the shock having fallen off a tower 
while in training, and/or having sustained a brain injury 
while in military service either as a result of the fall from 
a tower, a subsequent assault by a fellow soldier while in 
Alaska (i.e., the veteran claimed that he was "pistol 
wiped"), an in-service fight in which he was knocked 
unconscious, and/or in an in-service motor vehicle accident.  
(See private treatment records from Rensselaer County 
Department of Mental Health dated in May 1980 and May 1985; 
private treatment records from Family Medical Group dated in 
February 1998, May 2000, and September 2000; VA treatment 
records dated in February 2000, May 2000, and July 2001).  

In a November 1981 letter from Dr. L. White of the Rensselaer 
County Department of Mental Health, in response to the 
veteran's claim that he had seen a psychiatrist on two 
occasions while in military service and was therefore going 
to seek service connection for current psychiatric disorders, 
opined that he, 

. . . did not believe that this would 
meet the criteria for a service related 
disability, and that it was not [his] 
clinical impression that [the veteran's] 
psychiatric problems have been as a 
consequence of his having been in the 
service and thus [he] would not be able 
to support such a claim.

And, a February 1998 treatment record from the Family Medical 
Group noted that the veteran's degenerative brain disease was 
secondary to alcohol abuse.  

A review of the record on appeal also shows the following 
information as to the date of onset of the veteran's 
psychiatric disorder.  An October 1979 Rensselaer County 
Department of Mental Health record, as well as a number of 
subsequent treatment records, including the September to 
October 1987 VA hospitalization summary, noted that the 
veteran had his first VA psychiatric hospitalization in 1979.  
Thereafter, in a May 1985 letter from the Rensselaer County 
Department of Mental Health, it was noted that the veteran 
had been a patient of theirs since 1981 and was diagnosed 
with paranoid schizophrenia.  A February 1986 VA treatment 
record noted the veteran's statement that he had had his 
first psychiatric problem in 1981.  

In addition the Board notes that a February 1998 head 
computerized tomography (CT) was normal.  In March 2000, in 
an examination by a K. R. Battu, M.D., it was noted that the 
veteran had a normal mental status examination.  And, an 
October 2000 head magnetic resonance imaging evaluation (MRI) 
was normal except for several scattered punctate areas of 
hyperintensity in the subcortical white matter of both 
cerebral hemispheres.  It was opined that the problems had a 
vascular etiology.

The veteran appeared for a personal hearing at the RO in 
April 1998.  At that time, he testified that, while he had 
received treatment for other problems at the Albany VA 
medical center (VAMC) since 1971, he was first diagnosed with 
a psychiatric disorder in 1982.  Thereafter, he had obtained 
psychiatric treatment at both the Albany VAMC and from 
private doctors.

In May 2002, the veteran underwent a VA examination to 
determine the origins or etiology of current psychiatric 
disorders.  At that time, the examiner noted that she had 
reviewed the record on appeal.  The examination report 
subsequently shows specific cites to both service medical 
records and post-service treatment records.  Specifically, 
the examiner noted that service medical records, dated in 
July 1971, noted that the veteran was seen after falling off 
a poll and scraping his stomach.  However, there was no 
mention of any mental disorder or trauma - only that he was 
afraid of heights.  There was no stipulation that the fear of 
heights was secondary to his falling from that pole.  It was 
thereafter noted that the veteran's separation examination 
showed normal clinical findings.  Similarly, the examiner 
noted that the private treatment records from Samaritan 
Hospital and Rensselaer County Department of Mental Health 
provided the veteran with a diagnosis of schizophrenia. 

Thereafter, the examiner noted the veteran's claims as to the 
in-service event that caused current psychiatric problems.  
Specifically, the veteran related that he first saw a 
psychiatrist in 1971, in basic training, after getting his 
girlfriend pregnant.  The veteran reported that his 
girlfriend terminated the pregnancy because they were fearful 
that he would be sent to Vietnam; and that this action 
continues to dwell on him.  He recalled that a psychiatrist 
saw him later in 1971, on approximately four occasions, at 
which time he was diagnosed with a psychosis.  The veteran 
related that the next time that he sought psychiatric 
treatment was in 1979, after his military service.

Subsequently, after an examination of the veteran in which he 
was diagnosed with paranoid schizophrenia, it was opined as 
follows:

To answer the Board's questions.  First, 
if there is a mental disorder, the nature 
of this disorder and whether it is 
service connected or not.

I feel that the veteran does, indeed, 
have a mental disorder and likely 
paranoid schizophrenia, at least, in the 
past, as well as a paranoid personality 
disorder ongoing, however, I do not feel 
that this is service connected.  There 
was no indication of any diagnoses made 
during his military service that would 
indicate that disorder, despite his 
report, and, even a year afterwards, 
which was another question of the Boards, 
there was no diagnoses made within that 
year, after discharge from military 
service, that would indicate a service 
connected disorder.

As to what incident in military service 
might have triggered any diagnoses such 
as schizophrenia, there was none.  
Although he may have been stressed out 
getting his girlfriend pregnant as well 
as falling from pole, again, there was no 
indication that these issues persisted to 
any real extent or even when he was 
examined during the military that this 
became an issue before his discharge or 
any time after his discharge, until many 
years afterwards; in fact, therefore, 
there was no supporting data in the 
record to indicate that his mental 
problems are secondary to the military.  
(Emphasis Added).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board finds that what is significant about the evidence 
described above is what it does not include.  None of the 
records on appeal include a medical nexus opinion that tends 
to show a relationship between a current disorder, identified 
as paranoid schizophrenia, and the veteran's military 
service, including the fall from the poll.  See Hickson v. 
West, 12 Vet. App. 247 (1999); see generally Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).  In fact, the medical evidence of record 
shows just the opposite conclusion.  Specifically, both Dr. 
White (in November 1981) and the VA examiner (in May 2002) 
concluded that current psychiatric disorders were not caused 
by the veteran's military service.  Similarly, the February 
1998 treatment record from the Family Medical Group indicates 
that the current degenerative brain disease was secondary to 
alcohol abuse.  These opinions stand uncontradicted by any 
other evidence found in the record.

Further, pertinent laws and regulations provide that a 
psychosis will be presumed to have been incurred in service 
if this condition was manifested to a degree of 10 percent 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, even if the Board conceded that the veteran was 
first diagnosed with a psychosis in 1979 (the date medical 
records point to his first having undergone a VA psychiatric 
hospitalization at the Albany VAMC) and not May 1980 (the 
first confirmed diagnosis found in the record), this 
diagnosis was given more then six years after the veteran's 
separation from military service.  Moreover, the May 2002 VA 
examiner specifically opined that there was no medical 
evidence in the record to show that the veteran manifested a 
psychosis within one year after his separation from military 
service.  Therefore, this presumption does not apply.

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO as well as the veteran's personal 
hearing testimony.  Moreover, the Board recognizes that the 
veteran and his representative are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, neither the veteran nor his 
representative has been shown to be competent to provide a 
medical nexus evidence.  See, e.g., Bostain v. West, 
11 Vet. App. 124 (1998); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Espiritu v. Derwinski, supra.  Therefore, these 
statements have limited evidentiary value and the Board will 
give more weight to the medical opinions provided by Dr. 
White in November 1982 and the VA examiner in May 2002. 

As the record does not present any competent evidence 
relating the veteran's current diagnosis of a psychiatric 
disorder to service, the Board concludes that the probative 
evidence supports the finding that a psychiatric disorder, to 
include schizophrenia, was not present during service or for 
several years thereafter, and the veteran's current 
psychiatric disorder was not caused by any incident of 
service.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder.  The appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

